ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_01_FR.txt. 48

OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

Ayant voté sur presque toutes les questions avec la majorité
et ayant accepté les conclusions de l'arrêt, je m'excuse de signaler
quelques divergences secondaires et de noter certaines considé-
rations qui ont influencé mon attitude eu égard aux questions
soulevées et que l'arrêt n’a pas consignées.

2. Il a été décidé de ne pas joindre l'exception au fond, aux
termes de l’article 62 (5) du Règlement de la Cour, comme l'avait
demandé une des Parties.

Je crois que cette jonction doit être faite seulement quand elle
est tout à fait nécessaire. Cependant, sans arriver à faire cette
jonction, la décision sur la compétence exige souvent l'appré-
ciation sommaire, superficielle, prima facie, de quelque point
appartenant au fond. Cet examen se borne principalement à des
points de droit, sans atteindre les faits controversés, et la décision
sur la compétence peut alors se baser sur des considérations qui
effleurent le fond de l'affaire sans l’atteindre, sans le préjuger.

3. À mon avis, pour affirmer la juridiction de la Cour, dans le
cas actuel, il fallait reconnaître que la réclamation de M. Ambatielos
est « fondée » sur le traité du 10 novembre 1886 — c'est-à-dire
qu'elle a donné lieu (suivant le protocole du même jour) à une
controverse « respecting the interpretation or the execution » de ce
traité.

Le contre-mémoire britannique a bien fixé le raisonnement par
Cave le Gouvernement hellénique justifia la compétence de la

OUT :

«…. le traitement accordé au requérant a donné naissance à une
réclamation contre le Royaume-Uni aux termes de l'article XV du
traité de 1886; que, le Royaume-Uni rejetant cette réclamation,
elle doit être déférée à l'arbitrage, suivant le protocole annexé à
ce traité et maintenu en vigueur, après la dénonciation de ce traité,
par la déclaration faite lors de la signature du traité de 1926; et
enfin, que le refus du Royaume-Uni de se soumettre à l'arbitrage
soulève un différend sur l’application de la déclaration, différend
que la Cour est compétente pour trancher, par application de
l'article 29 du traité de 1926 » (n° 10, contre-mémoire britannique)
{c'est moi qui souligne).

Vraiment, l'argumentation du Gouvernement hellénique a été
ainsi fidèlement résumée. Le mémoire hellénique arguait expressé-
ment de l'infraction à l’article XV, alinéa 3, du traité de 1886,

27
45 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

résultant du déni de justice. et de l'infraction à l’article X de ce
même traité résultant de l'inégalité de traitement (mémoire, n°° 14
et 22).

L'invocation de ces dispositions du traité paraît pertinente.
Sans apprécier les faits mentionnés dans le mémoire, ni recon-
naître l'exactitude de ces allégations, on ne peut pas se prononcer
sur le point de savoir si ces dispositions ont été invoquées à juste
titre : la Cour ne peut pas le dire dans cette phase du procès. Mais,
prima facie, cette invocation doit étre reconnue acceptable. Cela
suffit et cela est nécessaire pour que la compétence de la Cour
soit affirmée. Si la réclamation dépassait de toute évidence les
termes du traité de 1886, la Cour ne serait pas compétente. Par
exemple, si la réclamation se rapportait 4 des faits antérieurs au
traité de 1886, on devrait reconnaître tout de suite l'incompétence
de la Cour ; l’invocation de ce traité serait — même prima facte —
mal fondée. A vrai dire, il s’agit de reconnaître simplement si la
réclamation est ou n’est pas admise par le traité.

4. Dans le cas actuel, la reconnaissance du fait que la réclama-
tion est fondée sur le traité de 1886 découle même des déclarations
des Parties.

Dans le contre-mémoire (n° 11), après le résumé du raisonnement
hellénique que j'ai déjà transcrit, l’agent du Gouvernement britan-
nique a déclaré que ce raisonnement devrait être rejeté « pour les
raisons suivantes » :

«a) la déclaration ne fait pas partie du traité de 1926 et l'ar-
ticle 29 du traité ne saurait par conséquent s’y appliquer ;

b) la déclaration était envisagée comme applicable uniquement
aux réclamations présentées avant la date de sa signature, le
16 juillet 1926. »

Le Gouvernement britannique n’a pas repoussé le raisonnement
parce que la réclamation n'était pas basée sur le traité de 1886,
quoiqu'il niât le déni de justice et l'inégalité de traitement. Au
contraire, il a admis que la réclamation était, prima facie, fondée
sur le traité de 1886.

Sa conclusion première était que la Cour

« n’est pas compétente pour connaître d’une demande du Gouverne-
ment hellénique tendant à ce qu’elle ordonne au Gouvernement
du Royaume-Uni de déférer à l’arbitrage une réclamation du
Gouvernement hellénique fondée sur l’article XV ou tout autre
article du traité de 1886 ».

Par la suite, pendant les débats oraux devant la Cour, la recon-
naissance de ce fait est devenue très évidente. Le conseil britan-
nique a posé, dans la séance du 15 mai, les conditions qu'il consi-
dérait nécessaires pour admettre la compétence de la Cour : 1) que
la déclaration fit partie du traité de 1926 ; 2) que la réclamation

28
50 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

hellénique fût, en même temps, « fondée sur le traité de 1886 »
et couverte par la déclaration (Plaidoiries, p. 16). I] a cherché à
démontrer que la déclaration ne faisait pas partie du traité de
1926 et qu'elle ne couvrait pas la réclamation; mais il n’a pas dit
un mot pour affirmer que la réclamation n'était pas basée sur le
traité de 1886.

Pour terminer, le conseil hellénique a dit :

«même nos adversaires étaient d'accord pour estimer que
parmi nos bases juridiques il y en avait une au moins dont ils
reconnaissaient la pertinence: c'était l’article XV, paragraphe 3,
du traité de 1886... ».

Je crois qu'il fallait reconnaître ce fait. La compétence de la
Cour découle de ce que le différend est encadré dans la déclaration
de 1926: la réclamation est « fondée » sur le traité de 1886.

5. On aurait pu, peut-être, anticiper la décision finale de ce cas
en prononçant — ou en déniant —, dès maintenant, l'obligation,
pour le Gouvernement britannique, de soumettre à l'arbitrage son
différend avec le Gouvernement hellénique à propos de la récla-
mation de M. Ambatielos.

L’ampleur des débats semblait permettre telle décision — et
moi-même j’ai été incliné à la prononcer. Maintenant, j’admets
que le jugement actuel traite seulement l'exception d’incompé-
tence. En la présentant, le Gouvernement britannique a, très
clairement, détaché la question de fond de la question de compé-
tence. Quant au fond, il a dit que le Gouvernement hellénique est
forclos à raison de son retard à présenter une réclamation, et que
la Cour devrait, suivant la proposition du Gouvernement hellé-
nique, se substituer à la commission d’arbitrage, etc. Sur la question
préliminaire, l'allégation a été l'incompétence de la Cour pour
ordonner au Gouvernement britannique de déférer à l'arbitrage
une réclamation du Gouvernement hellénique, etc.

La décision actuelle de la Cour est restreinte, dans le jugement
de l'exception préliminaire, à l'affirmation de sa compétence pour
se prononcer à cet égard.

Après, dans la nouvelle phase de la procédure, sera jugée la
requête hellénique. Alors, et seulement alors, la Cour pourra dire
et juger, comme il a été demandé par le Gouvernement hellénique,

«que le Gouvernement du Royaume-Uni est tenu d'accepter la
soumission à l'arbitrage du différend qui sépare actuellement ce
gouvernement et le Gouvernement hellénique.... ».

Il est vrai que le Gouvernement hellénique lui-même, dans les
« observations et conclusions », s’est écarté de cette orientation et
alors il a demandé à la Cour de

29
51 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

«dire pour droit que le Gouvernement du Royaume-Uni est tenu
d’accepter la soumission à la Cour internationale de Justice siégeant
comme cour arbitrale du différend entre ce gouvernement et le
Gouvernement hellénique, et, en conséquence, fixer aux Parties les
délais pour le dépôt de la réplique et de la duplique visant le fond
du différend ».

La modification est résultée de l’agrément des conseils des deux
Parties, au cours des débats, pour attribuer à la Cour les fonctions
de la commission arbitrale prévue par le protocole de 1886. Cette
solution, proposée par le conseil hellénique, a été acceptée par
le conseil britannique, sous la condition que la compétence de
la Cour serait préalablement reconnue. L'arrêt a décidé, très juste-
ment, que, par ce fait, la Cour n’est pas devenue compétente pour
la décision de fond.

A mon avis, on devrait déclarer expressément que la Cour pourra
assumer les fonctions de la commission arbitrale moyennant un
compromis entre les deux gouvernements. Les déclarations des
agents, ou même des conseils, au cours de la procédure, peuvent
suffire pour déterminer la compétence de la Cour, par prorogation
de juridiction. Dans le cas actuel, toutefois, la Cour proclame la
compétence de la commission arbitrale, fondée dans le protocole
de 1886. Je considère que la Cour ne peut pas accepter qu'une
clause de cet accord intergouvernemental soit abrogée par des
déclarations des conseils et que la compétence pour décider du
différend lui ait été transférée en vertu de ces mêmes déclarations.

En somme, dans la conclusion, que j’ai transcrite, de ses « obser-
vations », le Gouvernement hellénique, outre cette proposition sur
la compétence de la Cour — qui est inacceptable —, prévoit la
continuation du procès par la réplique et la duplique. C'est ce
qu’exigent les articles 41 (2) et 62 (5) du Règlement de la Cour —
et aussi les débats oraux suivant les articles 47 et suivants.

Dans cette deuxième phase, on appréciera complètement le
fondement de la réclamation sur la déclaration de 1926. Une des
questions à décider alors sera celle que le conseil britannique a
soulevée dans son sixième argument, c’est-à-dire que le prétendu
déni de justice commis en violation des principes généraux du
droit international ne constitue pas une violation du traité de 1886
parce qu'il n’y a pas dans ce traité de disposition dans ce sens. Je
suis d’accord pour reconnaître que cette question ne devrait pas
être tranchée dans le stade actuel; mais non parce qu'elle n’a
pas encore été complètement débattue par les Parties. Cette ornis-
sion des Parties pourrait être interprétée par la Cour ; mais j'estime
qu’eile ne justifierait pas de laisser la question sans décision, si

30
52 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

une telle décision était opportune. En réalité, c'est parce que cette
question fait partie du fond même de l'affaire que la Cour ne peut
pas la trancher maintenant. D’autant plus que ce n’est pas néces-
saire pour affirmer la compétence de la Cour.

Il y aura encore une troisième phase si les Parties s’accordent,
mais seulement aprés la fin de la deuxiéme phase, pour attribuer
a la Cour la fonction arbitrale.

La préoccupation, que la Cour doit avoir de ne pas retarder la
fin de la procédure, ne pourra empécher cet allongement du cas
si les Parties ne l’évitent pas.

6. Le futur prononcé de la Cour sur le fond étant restreint à la
décision portant sur la question de savoir si la réclamation de
M. Ambatielos rentre dans le cadre de la déclaration de 1926, on
ne pourra craindre que le jugement de la commission arbitrale
soit contraire à celui de la Cour. Le seul point que la Cour devra
décider sera la compétence de cette commission. Il est évident
qu'après cela, la commission même ne pourra se dire incompétente.
Ce sera à elle, si la Cour la dit compétente, de décider seulement
sut la validité de la réclamation de M. Ambatielos. Si la commis-
sion, dont la Cour fixerait ainsi la compétence, refuse de prendre
cette décision, la Cour devra ordonner la constitution d’une nou-
velle commission. On a parlé de l'autonomie des commissions
arbitrales. A mon avis, cette autonomie est limitée par l'acte de
leur institution: dans le cas actuel, cet acte sera l'arrêt de la
Cour.

Sans dépasser les limites d'une décision sur sa compétence, la
Cour ne doit pas réduire sa décision à une affirmation doctrinaire,
abstraite, en thèse ; elle doit, nécessairement, se rapporter au cas
concret. La compétence de la Cour découle des traités, des éléments
du cas qu'elle prend en considération. Alors, la Cour fixe définitive-
ment l'extension de sa compétence et de tout autre organe qui
doit intervenir dans le même cas.

7. La plus importante des questions présentées était, comme
l’a reconnu l'arrêt, celle de savoir si la déclaration annexée au
traité du 16 juillet 1926 fait ou non partie de ce même traité. Les
considérations que l'arrêt a recueillies sont, sur ce point, bien
suffisantes.

Cependant, il y a un certain intérêt doctrinaire, je suppose, à
insister sur la nature juridique de cette déclaration.

Elle est — il faut le dire —, suivant une expression courante,
une « déclaration interprétative ». Les déclarations de ce genre
proviennent souvent d’une des parties intéressées, et alors elles
précisent une attitude devant certain traité, une façon de l’exé-

31
53 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

cuter (Fenwick, International Law, p. 438; Oppenheim, Inter-
national Law, 6™e édit., vol. I, p. 787).

Dans The British Year Book of International Law (1948,
pp. 201-202), A. B. Lyons, se référant 4 une déclaration du Gouver-
nement francais sur la clause de la nation la plus favorisée, a
observé que la Cour compétente « held that the interpretative declar-
ation must be read with and deemed to form part of the text of the
treaty and were binding on the courts ».

La déclaration de 1926 dont il s’agit a été signée par les mêmes
représentants de deux gouvernements signataires du traité de
la même date. Elle prend la signification d’une interprétation
authentique qui s’incorpore au traité même. Le traité comprend
trois parties — articles, liste douanière et déclaration.

Marcel Sibert a dit que la déclaration dégage de certaines impré-
cisions des principes considérés comme l'expression du droit inter-
national en vigueur. Ainsi, la déclaration incorporée au traité de
1926 dégage de certaines imprécisions l’application de ce même
traité et du précédent traité dont il prenait alors la place.

Il est vrai que la déclaration se rapporte au traité de 1886 en
sauvegardant les réclamations — déjà présentées et qui pouvaient
encore être présentées — fondées sur les dispositions de ce même
traité, et en assurant la continuité de leur appréciation en certains
cas. Or, cette assurance a été nécessaire seulement parce qu’un
nouveau traité est survenu en 1926. Ainsi la déclaration a restreint
l'application du traité de 1926 en l’excluant dans les cas qu'elle
mentionne. Par ce fait même, elle pourrait être insérée dans le
nouveau traité et elle en est partie intégrante, comme les deux
gouvernements l'ont considéré dans les instruments de ratification.

Au point de vue intellectuel, au point de vue idéologique, au
point de vue juridique, la déclaration fait partie du traité de 1926.

8. Il y a encore une considération à l'appui de cette conclusion:
si on ne l’adoptait pas, il n’y aurait pas de procédure préétablie
pour résoudre le différend entre les deux gouvernements sur l’inter-
prétation et l'application de cette déclaration.

Or, cette situation doit être évitée, principalement dans le cas
de deux nations amies — comme la Grèce et le Royaume-Uni —
inspirées également par leur esprit démocratique et leur amour
de la paix, et qui ne manqueraient pas de pourvoir au règlement
à l'amiable des différends qui surgiraient de leurs deux traités
de commerce successifs. Je ne pourrais accepter que le Royaume-
Uni et la Grèce, ayant conclu, à quarante ans d'intervalle, deux
traités — qui se sont succédé sans interruption — dominés par
la même préoccupation de garantir et de favoriser les ressortis-
sants de chaque pays sur le territoire de l’autre et ayant prévu
expressément dans les deux actes la solution amiable des diffé-

32
54 OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

rends (protocole annexé au traité de 1886, article 29 du traité de
1926) se trouvent en désaccord sur l'application de l’un de ces
traités sans qu'il y ait de solution pour cette divergence, ni par
l’arbitrage ni par le recours à quelque organe de la justice inter-
nationale.

9. Je considère cette situation d'autant plus étrange et inaccep-
table que le progrès du droit international, dans le sens de prévenir
la guerre et d'assurer la coopération internationale, consiste, avant
tout, dans l'assurance du règlement pacifique des différends.

L'interprétation et l'application des traités sont le domaine
préféré de l'arbitrage, par cela même qu'elles provoquent des
questions purement juridiques. Ainsi l’ont déclaré la Deuxième
Conférence de La Haye en 1907, l’article 13 du Pacte de la Société
des Nations et, encore maintenant, l’article 36 du Statut de cette
Cour.

Si l’on considère que la déclaration du 16 juillet 1926 fait partie
du traité signé le même jour, la divergence sur l'interprétation
ou l'application de cette déclaration sera réglée suivant l’article 29
du même traité, combiné à l’article 37 du Statut de cette Cour,
par cette même Cour.

10. Pour ce qui est de l’application rétroactive des dispositions
d'ordre procédural et de celles sur la compétence — que l'arrêt
a repoussée —, je me permettrai d'ajouter que, dans le domaine
du droit international, elle doit étre admise seulement quand elle
résulte des textes mêmes. Même quand l'organe antérieurement
compétent a été supprimé, on ne considère pas que ses attributions
passent automatiquement à l'organe nouveau qui le remplace.
Ainsi, pour que cette Cour ait les attributions de l’ancienne Cour
permanente, il a été nécessaire que l’article 37 du Statut le déter-
mine expressément. Or, dans le traité de 1926, il n'y a pas de
disposition supprimant la commission arbitrale prévue par le
traité de 1886 ; au contraire, rien n'empêche que cette commission
soit encore constituée quand cela est nécessaire. D’un autre côté,
la déclaration annexée au traité de 1926 maintient expressément
la solution par arbitrage, suivant le protocole annexé au traité
de 1886, des différends fondés sur ce traité ; l’article 29 du traité
de 1926 restreint la solution, par la Cour internationale, aux diffé-
rends sur l'interprétation ou l'application de l’une quelconque des
dispositions de ce nouveau traité. L'application rétroactive de
l'article 29 ne serait pas justifiée et a été expressément exclue.

(Signé) LEVI CARNEIRO.

33
